OPINION
GONZALEZ, Justice.
NYE, Chief Justice.
This is an attempted appeal from an Order of Commitment signed on July 5, 1983, in which the appellant, a juvenile, was committed to the care, custody and control of the Texas Youth Council. After the order was signed nothing further was done until August 4, 1983, when the appellant’s mother, A.H., acting individually, filed an Affidavit of Inability to Give Cost Bond and an Affidavit of Inability to Afford Counsel on Appeal with the District Clerk of San Patri-cio County. Appellant’s mother states in her Affidavit (of Inability to Give Cost Bond) that she and her son are unable to pay any part of the costs of appeal and that they desire to take an appeal from the judgment of the trial court to the Court of Appeals. The mother did not notify the opposing party of the filing of the affidavit.
The State of Texas, represented by the County Attorney of San Patricio County, has filed a Motion to Abate the Appeal and a Motion for Dismissal for Lack of Jurisdiction. Appellee’s motions state that they did not receive notice of the filing of appellant’s Affidavit of Inability to file Cost Bond as required by Rule 355(b), Tex.R. Civ.P. and the time has now passed in which to perfect an appeal from the July 5, 1983, Committment Order.
The Tex.Fam.Code Ann. § 56.01(b) (Vernon 1975) provides that appeals from a juvenile court “are as in civil cases, generally.” The Supreme Court has previously considered the procedural requirements of such appeals in juvenile matters and has held that, as far as practicable, they are to be governed by the rules relating to civil procedure and are civil in nature. Brenan v. Court of Civil Appeals, Fourteenth District, 444 S.W.2d 290 (Tex.1969).
The Rules of Civil Procedure do not exempt parents, next friends, or minors-from the requirement of giving an appeal bond, or a pauper’s affidavit in lieu thereof, in addition to the notice of appeal. Therefore, no appeal may be perfected by a minor without complying with Rules 354, 355, Tex.R.Civ.P.
Tex.R.Civ.P., Rule 355(b) provides:
“The appellant or his attorney shall give notice of the filing of the affidavit to the opposing party or his attorney within two days after the filing; otherwise, he shall not be entitled to prosecute the appeal without paying the costs or giving security thereof.” (Emphasis added).
In a recent case from the Dallas Court of Appeals, Chief Justice Guittard decided the exact same question presented here. The Dallas Court held that if an appellant does *417not give notice of the filing of the affidavit within two days, his appeal has not been perfected. Bantuelle v. Renfroe, 620 S.W.2d 635 (Tex.Civ.App.—Dallas 1981, no writ).
In the case before us, the appellant admits that notice of the filing of the pauper’s affidavit was not given to the State. He argues, irrespective, that notice is not required and that even if such notice was required the failure to give it was harmless error. We believe that it is just as important to the orderly appellate process for parents, next friends, and minors to comply with the Rules of Civil Procedure as do all litigants. If the Supreme Court or the legislature had desired to exempt juveniles from complying with the Rules of Civil Procedure, they could have provided automatic appeals in all juvenile cases. The failure to give notice as mandated by Rule 355(b) deprives the appellant of the right to prosecute his appeal without paying the costs or giving security. Since no costs were paid or security given, this Court lacks jurisdiction to consider the appeal.
We feel compelled to point out that there is nothing in the record, nor does appellant’s attorney claim, that he was attempting to perfect the appeal in his fiduciary capacity as a Guardian Ad Litem. If he were, he would, of course, have been exempt from posting an appeal bond or affidavit in lieu thereof as the law so provides. Sheehan v. Southern Pacific Co., 422 S.W.2d 948 (Tex.Civ.App.—Houston [1st Dist.] 1967, writ ref’d n.r.e.); Tex.Rev.Civ.Stat.Ann. art. 2276 (Vernon 1971). Instead, the juvenile proceeded with an attempted appeal by filing a pauper’s affidavit, signed by his mother, without notice to anyone. Under these circumstances, we hold that appellant sought to appeal as a pauper and as such did not comply with the jurisdictional requirement of notice.
The appeal is DISMISSED.